News ReleaseExhibit 99.3 Sprint Nextel 6200 Sprint Parkway Overland Park, Kan. 66251 Media Contacts: Cristi Allen Cristi.i.allen@sprint.com 913-315-1092 Scott Sloat Scott.sloat@sprint.com 240-855-0164 Investor Relations: Yijing Brentano 800-259-3755 investor.relations@sprint.com Sprint Statement on Closing of Clearwire Debt Offering OVERLAND PARK, Kan. – Dec. 13, 2010 – TodaySprint (NYSE:S) issued the following statement in response to the closing of Clearwire Corporation’s private debt offering. We are pleased that Clearwire has been able to secure third-party funding, which demonstrates itsstrength as a wholesale provider of 4G network service to Sprint. As a result of Clearwire’s sale of exchangeable notes, Sprint has preemptive rights for a period ending on Jan. 2, 2011, to elect to acquire up to its pro-rata share of exchangeable notes, if it chooses to do so.No decision on whether to exercise its preemptive rights has been made by Sprint.Sprint continues to hold discussions with Clearwire regarding further investment in the company but has no plans at present to acquire Clearwire. In addition, Clearwire, Sprint and the other parties to the Clearwire Equityholders’ Agreement amended that agreement to permit, among other things, that Sprint may, at any time, unilaterally surrender voting securities to reduce its voting security percentage below 50 percent. Sprint now has additional flexibility to avoid any risk that Sprint incurs a default under its debt agreements because of its voting interest in Clearwire. Any reduction would only affect Sprint’s voting shares in Clearwire. Sprint’s economic interest in Clearwire would not be affected. About Sprint Nextel Sprint Nextel offers a comprehensive range of wireless and wireline communications services bringing the freedom of mobility to consumers, businesses and government users. Sprint Nextel served more than 48.8 million customers at the end of the third quarter of 2010 and is widely recognized for developing, engineering and deploying innovative technologies, including the first wireless 4G service from a national carrier in the United States; offering industry-leading mobile data services, leading prepaid brands including Virgin Mobile USA, Boost Mobile, Common Cents Mobile and Assurance Wireless; instant national and international push-to-talk capabilities; and a global Tier 1 Internet backbone. Newsweek ranked Sprint No. 6 in its 2010 Green Rankings, listing itas one of the nation’s greenest companies, the highest of any telecommunications company.You can learn more and visit Sprint at www.sprint.com or www.facebook.com/sprint and www.twitter.com/sprint.
